Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination rendered after a tier III disciplinary hearing finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised that this determination has since been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Davis v Goord, 35 AD3d 935 [2006]). Although petitioner also requests restoration of visitation privileges that were previously revoked and not reinstituted as part of the administrative reversal, such relief is properly the subject of a separate proceeding challenging the revocation (see generally Matter of Gomez v Hollis, 277 AD2d 551 [2000]).
Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.